            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 1 of 8



     Amy J. Oliver (Admitted pro hac vice)
 1
     Laurie E. Abbott (Admitted pro hac vice)
 2   Securities and Exchange Commission
     351 South West Temple, Suite 6.100
 3   Salt Lake City, UT 84101-1950
     Tel.: (801) 524-5796
 4
     olivera@sec.gov
     abbottla@sec.gov
 5
     Attorneys for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
      SECURITIES AND EXCHANGE                             Case No.: 2:19-cv-590-RFB-CWH
10    COMMISSION
11
                           Plaintiff,                        JUDGMENT AS TO DEFENDANT
12   v.                                                      RICHARD MCCALL BOHNSACK

13    ALEXANDER BEVIL, an individual;
      RICHARD MCCALL BOHNSACK, an
14
      individual; DANIEL THOMAS BROYLES, an
15    individual; CHARLES CARY DAVIS, an
      individual; WILLIAM JAMES ROTH, an
16    individual; GLENN JOSEPH STORY, an
17
      individual; and HAROLD WASSERMAN, an
      individual,
18
                           Defendants.
19

20

21          The Securities and Exchange Commission having filed a Complaint, and Defendant

22   Richard McCall Bohnsack (“Defendant”) having entered a general appearance; consented to the
23
     Court’s jurisdiction over him and the subject matter of this action; consented to entry of this
24
     Judgment without admitting or denying the allegations of the Complaint (except as to
25

26
     jurisdiction and except as otherwise provided herein in paragraph VIII); waived findings of fact

27   and conclusions of law; and waived any right to appeal from this Judgment:
28




                                                      1
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 2 of 8



                                                      I.
 1

 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 3   permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
 4
     Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of the mails or any means or
 5
     instrumentality of interstate commerce to effect transactions in or induce or attempt to induce the
 6

 7
     purchase or sale of securities while they, or anyone hired by them to effect transactions in or

 8   induce or attempt to induce the purchase or sale of securities, are not registered with the
 9   Commission as a broker or dealer or while they, or anyone hired by them to effect transactions in
10
     or induce or attempt to induce the purchase or sale of securities, are not associated with an entity
11
     registered with the Commission as a broker or dealer.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

14   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
15
     receive actual notice of this Judgment by personal service or otherwise: (a) the officers, agents,
16
     servants, employees, and attorneys of the Defendant; and (b) other persons in active concert or
17
     participation with the Defendant or with anyone described in (a).
18

19                                                    II.

20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
21
     permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933
22
     (“Securities Act”) [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
23
     exemption:
24

25                  (a)     unless a registration statement is in effect as to a security, making use of

26                          any means or instruments of transportation or communication in interstate
27

28




                                                      2
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 3 of 8



                            commerce or of the mails to sell such security through the use or medium
 1

 2                          of any prospectus or otherwise;

 3                  (b)     unless a registration statement is in effect as to a security, carrying or
 4
                            causing to be carried through the mails or in interstate commerce, by any
 5
                            means or instruments of transportation, any such security for the purpose
 6

 7
                            of sale or for delivery after sale, or;

 8                  (c)     making use of any means or instruments of transportation or
 9                          communication in interstate commerce or of the mails to offer to sell or
10
                            offer to buy through the use or medium of any prospectus or otherwise any
11
                            security, unless a registration statement has been filed with the
12

13                          Commission as to such security, or while the registration statement is the

14                          subject of a refusal order or stop order or (prior to the effective date of the
15
                            registration statement) any public proceeding or examination under
16
                            Section 8 of the Securities Act [15 U.S.C. § 77h].
17
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18

19   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

20   receive actual notice of this Judgment by personal service or otherwise: (a) the officers, agents,
21
     servants, employees, and attorneys of the Defendant; and (b) other persons in active concert or
22
     participation with the Defendant or with anyone described in (a).
23
                                                       III.
24

25          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

26   is permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act [15
27
     U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or instruments of
28




                                                        3
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 4 of 8



     transportation or communication in interstate commerce or by use of the mails, directly or
 1

 2   indirectly, to obtain money or property by means of any untrue statement of a material fact or

 3   any omission of a material fact necessary in order to make the statements made, in light of the
 4
     circumstances under which they were made, not misleading.
 5
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 6

 7
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 8   receive actual notice of this Judgment by personal service or otherwise: (a) the officers, agents,
 9   servants, employees, and attorneys of Defendant; and (b) other persons in active concert or
10
     participation with Defendant or with anyone described in (a).
11
                                                      IV.
12

13           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

14   permanently restrained and enjoined from directly or indirectly, including, but not limited to,
15
     through any entity owned or controlled by any of them soliciting any person or entity to purchase
16
     or sell any security.
17
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18

19   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

20   receive actual notice of this Judgment by personal service or otherwise: (a) the officers, agents,
21
     servants, employees, and attorneys the Defendant and (b) other persons in active concert or
22
     participation with the Defendant or with anyone described in (a).
23
                                                       V.
24

25           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

26   is permanently barred from participating in an offering of penny stock, including engaging in
27
     activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
28




                                                       4
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 5 of 8



     attempting to induce the purchase or sale of any penny stock. A penny stock being any equity
 1

 2   security that has a price of less than five dollars, except as provided in Exchange Act Rule 3a51-

 3   1 [17 C.F.R. § 240.3a51-1].
 4
                                                     VI.
 5
            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 6

 7
     is liable for disgorgement of $14,207, representing profits gained as a result of the conduct

 8   alleged in the Complaint, together with prejudgment interest thereon in the amount of $576.86.
 9   Defendant shall satisfy his obligation by paying $14,783.86, as set forth above, to the Securities
10
     and Exchange Commission within 14 days after entry of this Judgment.
11
            Defendant may transmit payment electronically to the Commission, which will provide
12

13   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

14   from a bank account via Pay.gov through the SEC website at
15
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
16
     cashier’s check, or United States postal money order payable to the Securities and Exchange
17
     Commission, which shall be delivered or mailed to
18

19                          Enterprise Services Center
                            Accounts Receivable Branch
20                          6500 South MacArthur Boulevard
                            Oklahoma City, OK 73169
21

22   and shall be accompanied by a letter identifying the case title, civil action number, and name of

23   this Court; the Defendant’s name, as identified a defendant in this action; and specifying that
24
     payment is made pursuant to this Judgment.
25
            Defendant shall simultaneously transmit photocopies of evidence of payment and case
26

27
     identifying information to the Commission’s counsel in this action. By making such payment,

28




                                                      5
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 6 of 8



     Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
 1

 2   of the funds shall be returned to Defendant.

 3          The Commission may enforce the Court’s judgment for disgorgement and prejudgment
 4
     interest by moving for civil contempt (and/or through other collection procedures authorized by
 5
     law) at any time after 14 days following entry of this Judgment. Defendant shall pay post
 6

 7
     judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

 8   shall hold the funds, together with any interest and income earned thereon (collectively, the
 9   “Fund”), pending further order of the Court.
10
            The Commission may propose a plan to distribute the Fund subject to the Court’s
11
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
12

13   provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

14   jurisdiction over the administration of any distribution of the Fund. If the Commission staff
15
     determines that the Fund will not be distributed, the Commission shall send the funds paid
16
     pursuant to this Judgment to the United States Treasury.
17
            Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
18

19   paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

20   government for all purposes, including all tax purposes. To preserve the deterrent effect of the
21
     civil penalty, Defendant shall not, after offset or reduction of any award of compensatory
22
     damages in any Related Investor Action based on Defendant’s payment of disgorgement in this
23
     action, argue that they are entitled to, nor shall they further benefit by, offset or reduction of such
24

25   compensatory damages award by the amount of any part of any of the Defendant’s payment of a

26   civil penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants
27
     such a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the
28




                                                        6
               Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 7 of 8



     Penalty Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty
 1

 2   Offset to the United States Treasury or to a Fair Fund, as the Commission directs. Such a

 3   payment shall not be deemed an additional civil penalty and shall not be deemed to change the
 4
     amount of the civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related
 5
     Investor Action” means a private damages action brought against the Defendant by or on behalf
 6

 7
     of one or more investors based on substantially the same facts as alleged in the Complaint in this

 8   action.
 9                                                  VII.
10
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of the
11
     Defendant is incorporated herein with the same force and effect as if fully set forth herein, and
12

13   that Defendant shall comply with all of the undertakings and agreements set forth therein.

14                                                  VIII.
15
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes
16
     of exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. § 523], the
17
     allegations in the complaint are true and admitted by Defendant, and further, any debt for
18

19   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

20   Judgment or any other judgment, order, consent order, decree or settlement agreement entered in
21
     connection with this proceeding, is a debt for the violation by Defendant of the federal securities
22
     laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
23
     Bankruptcy Code [11 U.S.C. § 523(a)(19)].
24

25                                                   IX.

26             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
27
     jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.
28




                                                      7
            Case 2:19-cv-00590-RFB-DJA Document 13 Filed 05/21/19 Page 8 of 8



                                                    X.
 1

 2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 3   Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.
 4
             May 21
     Dated: ______________, 2019.
 5
                                                  ____________________________________
 6                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     8
